Application for admission to the Bar without examination pursuant to rule VII of the Rules of the Court of Appeals for the Admission of Attorneys and Counsellors-at-Law denied. Although this applicant has been a member of the Bar of the State of Tennessee for upwards of five years, and resided in that State during that time, he has failed to establish that he has actually practiced in that State for a period of at least five years, within the meaning of paragraph b of subdivision VII-1 of rule VII of the Rules of the Court of Appeals for the Admission of Attorneys and Counsellors-at-Law. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.